Title: To James Madison from John Quincy Adams, 22 October 1818
From: Adams, John Quincy
To: Madison, James


Sir
Department of State Washington 22. October 1818
A Resolution of Congress of 27. March last, directs the publication of the Journal of the Convention which formed the present Constitution of the United States, now remaining in this Office, and all Acts and proceedings of that Convention, which are in the possession of the Government of the United States.
On the 19th. of March 1796. there were deposited in this Office by President Washington—a Volume in Manuscript containing the Journal of the proceedings of the Convention—a second Volume containing their proceedings in Committee of the whole—A third, containing lists of yeas and nays on various questions—and nine separate papers—Two of which are copies of Resolutions submitted by Mr Randolph and discussed in Convention, one is a printed draft of the Constitution as reported, with manuscript minutes of amendments to it adopted after debate, and the rest are papers of little or no consequence. These are all the documents possessed by the Government, coming within the scope of the Resolution of Congress at their last Session.
General Bloomfield transmitted to me in the month of May last several papers relating to the proceedings of the Convention, which had come to his hands as Executor to Mr Brearley, one of its Members. Among them are copies of Propositions offered on the 15th: of June 1787. by Mr Patterson; and a plan of Constitution, offered by Coll: Hamilton. Mr Patterson’s Propositions are noticed in the Journal of 15. June, but I find throughout the Journal no mention made of the plan of Coll. Hamilton. The Journal does mention a plan of Constitution offered by Mr Charles Pinckney, which appears to have been taken into consideration, but of which there is no copy in possession of the Government.
The Volume containing the Journal of the Convention, is incomplete. The record closes with the proceedings of Friday 14. September 1787. Those of Saturday the 15th. and of Monday the 17th. the day of final adjournment, are not entered in the book, which if published in its present condition will be a fragment. I have written to Major Jackson, the Secretary of the Convention, to enquire if he could furnish the means of supplying the deficiency. He answers that he cannot. The chasm is remarkable, as the adjournment on the 14th: leaves a debate unfinished and to be resumed. There was even a part entry of the proceedings of Saturday the 15th. which is crossed out, upon the book.
Under these circumstances, the President has directed me to write to you, and enquire if you can without inconvenience furnish the means of completing the Journal, by a Note, which may indicate the transactions of the Convention on the last two days of their Session, and if you have any additional documents relating to the proceedings of the Convention, which you think it might be useful to add to the publication directed by Congress, and which you would have the goodness to communicate for that purpose. I am with the highest Respect, Sir your very humble & obedt. Servt.
 